Effective April 30, 2014, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Ben Kottler Investment Officer of MFS Joseph G. MacDougall Investment Officer of MFS Effective April 30, 2014, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Ben Kottler Portfolio Manager, General Oversight of a Team of Investment Professionals Employed in the investment area of MFS since 2005 Joseph G. MacDougall Portfolio Manager, General Oversight of a Team of Investment Professionals Employed in the investment area of MFS since 2005 1004592 1RES-PM-SUP-021214
